Citation Nr: 0943321	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-36 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection for 
left ear hearing loss but denied service connection for right 
ear hearing loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not exhibit hearing loss in his right ear 
that meets VA standards.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

For certain chronic disorders, such as hearing loss and other 
organic disease of the nervous system, service connection may 
be granted on a presumptive basis if the disease is 
manifested to a compensable degree within one year following 
service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or 
greater; or the auditory thresholds for at least three of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran seeks service connection for right ear hearing 
loss, which he contends is a result of exposure to acoustic 
trauma while in service.  The Board notes that service 
connection for left ear hearing loss and tinnitus has been 
established.  

The Veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, right ear 
hearing loss.  Physical examination in June 1951 revealed a 
normal right ear with hearing at 15/15.  At the time of his 
discharge from service, clinical evaluation of the Veteran's 
ears and drums was normal and his right ear exhibited hearing 
acuity of 15/15 on both whispered voice (WV) and spoken voice 
(SV) testing.  See June 1954 report of medical examination.  

There is no post-service medical evidence of record beyond 
the results of a February 2008 VA compensation and pension 
(C&P) audio examination report.  The RO sought to obtain 
records from the VA Medical Center (VAMC) in upstate New York 
and the Bay Pines, Florida, VAMC, but neither facility had 
any treatment records for the Veteran.  Moreover, the Veteran 
has not identified any providers or facilities from which he 
has received treatment.  See September 2007 VA Form 21-526.  

On the authorized audiological evaluation at the time of the 
February 2008 VA C&P audio examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The diagnosis was right hearing 
loss not disabling (per 38 C.F.R. § 3.385).  

The evidence of record does not support the claim for service 
connection for right ear hearing loss.  The application of 38 
C.F.R. § 3.303 has an explicit condition that the Veteran 
must have a current disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992) (establishing service connection 
requires evidence of a relationship between a current 
disability and events in service or an injury or disease 
incurred therein).  Audiometric testing during the February 
2008 VA C&P examination reveals that the Veteran does not 
exhibit hearing loss in the right ear that meets VA 
standards, and there is no other post-service medical 
evidence of record that contains audiometric evaluation.  See 
38 C.F.R. § 3.385.  As such, service connection is not 
warranted and the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a claim for service connection, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Prior to the issuance of the March 2008 rating decision that 
is the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection and of his and VA's respective duties in obtaining 
evidence.  He was also provided notice of the appropriate 
disability rating and effective date of any grant of service 
connection, as required by Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  See September 2007 letter.  Accordingly, the 
duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's service treatment records have been 
associated with the claims folder and he was afforded an 
appropriate VA examination in connection with the claim.  The 
Board again notes that the Veteran has not identified any 
medical providers or facilities from which he has received 
treatment and further notes that despite the Veteran's 
failure to provide relevant treatment information, the RO 
made unsuccessful attempts to obtain VA treatment records 
from two facilities.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

Service connection for right ear hearing loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


